DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2020 has been entered.
Claims 1-3, 5-9, 13-16, 18-19, and 22-27 are pending. 
Claims 1, 8, and 16 have been amended.
Claims 4, 10 -12, 17, and 20-21 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, 13-14, 16, 18-19 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1).

Regarding claims 1-3, 5-9, 13-14, 16, 18-19 and 25-27, Xu discloses multilayered core cementitious boards (composite gypsum board) (abstract) with a goal of providing high nail-pull resistance and low weight [0003].  Xu discloses the multilayer core comprising a first cementitious layer (concentrated layer) with a first density and thickness, and a second cementitious layer (core) with a second density and thickness [0004] which form an interlocking matrix (in bonding relation to the first core face) [0060].  Xu discloses each layer comprises gypsum formed from stucco [0024], water [0025], and optionally may or may not (as in claim 16 core) include strengthening additives including starch [0053].  Xu discloses the strengthening additives can include starch such that a facing core layer (concentrated layer) has a higher concentration of strength additive than a non-facing core layer (core) [0053].   Xu discloses the ratio of the first thickness to the second thickness as from 1:1 to 1:3 as a non-limiting example allowing for the second layer (core layer) thickness to be greater than the first layer (concentrated layer) thickness [0004].  Xu discloses composite board densities of varying ranges including from 30-35 pcf (Table 3). Xu discloses a nail pull resistance according to ASTM C473-10 Method B of 77lbs (at least 68 lbs as in claims 1, 8, and 16 and at least 72 lbs as in claims 3, 9, and 19) [0006].  Xu explicitly teaches that any combination of nail-pull resistance, ratio of core layer thicknesses, and weight of board can be achieved, so long as the nail-pull resistance is improved and that, the weight of the board can be decreased by decreasing the density of the second core layer (core 
Xu does not expressly disclose an example with a board density of 33 pcf or less as in claim 1, board core layer dry densities of 30 pcf or less as in claim 6, a core having at least 80% of the bulk volume of the board and the concentrated layer comprising at least 2.5 or 6 times the enhancing additive used in the board core or a concentrated layer hardness at least 1.5 times greater than the core hardness.  
However, Xu teaches board densities overlapping the instant claimed values for instance, 30-35 pcf (Table 3).  Xu teaches decreasing density of a core layer and increasing the thickness of a lower density core layer in relation to the higher density layer reduces weight [0041]. Xu teaches that flexural strength is important to a board [0002] and is generally effected in an outer layer rather than the core and Taboulot teaches increasing pre-gelatinized starch content of gypsum increases flexural strength (Table 1). Additionally, Sang teaches the addition of pregelatinized starch having a mid-range viscosity such as from 20-700cp according to the VMA method increases hardness of a set gypsum (abstract).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a composite gypsum board with a density of 30-35 pcf (about 33 pcf or less (as in claims 1 and 16) or about  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Additionally, since the pregelatinized starch content is recognized by Taboulot as a result effective variable that, when increased, provides increased flexural strength, and the thickness (and as such bulk volume) of a lower density layer is a result effective variable that, when increased provides a lower weight board, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the amount of pregelatinized starch as taught by Taboulot in the higher strength additive content (concentrated) layer and optimize it to for example at least 2.5 times (as in claim 1) or at least 6 times (as in claim 2) that of the core layer which may or may not (as in claim 16) have a starch strength additive, to provide a core layer thicker and less dense and to optimize the density and thickness of the lower density core for example to where the core is at least 8 pcf lower (as in claim 14) than the concentrated layer and is at least 80% (as in claims 1, 8, and 16) or at least 90% (as in claims 25-27) of the board thickness to provide the desired flexural strength and board weight. Since these particular parameters are recognized as result-effective variables, i.e. variables which achieve a recognized result, the determination of the optimum or workable ranges of said variables can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed .   


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1) and further in view of Pollock et al (US 2004/0092625 A1). 
Regarding claim 15, Xu in view of Taboulot and Sang discloses all of the limitations of claim 8 as set forth above.
Xu in view of Taboulot and Sang does not disclose wherein the first layer (concentrated layer) is further formed from glass fiber. 
However, Pollock teaches the addition of glass fiber reinforcement to the wallboard core to increase flexural strength [0100].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add glass fibers to the core of Xu including the first layer (concentrated layer) in order to further increase the flexural strength of the board of Xu in view of Taboulot and Sang.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1) and further in view of Babinski (US 2011/0210164A1). 
Regarding claims 22-24, Xu in view of Taboulot and Sang discloses all of the limitations of claims 1, 8, and 16 as set forth above.  
Xu in view of Taboulot and Sang does not expressly teach the use of uncooked starch.
However, Babinski teaches the use of un-gelatinized (uncooked) starch in order to provide an environmentally problem-free material with a lower viscosity during preparation that when heated absorbs water and becomes more viscous and resilient [0068].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use uncooked starch as an additive in order to provide an environmentally problem free board with lower processing viscosity and a resilience in the board of Xu in view Taboulot and Sang. 

Response to Arguments
Applicant's amendments and arguments filed 9/14/2020 have been fully considered. Applicant’s argument regarding the product by process limitation is convincing and the rejections over Xu alone are withdrawn and new grounds of rejection have been applied in view of Taboulot as set forth above. However Applicant’s 
Applicant argues that Xu does not render the presently claimed nail pull values and lighter less dense parameters because the exact combinations are not shown in any examples. Applicant argues that the present claims take this objective to new surprising benefit levels of enhanced strength, with less enhancing additive, increase in weight and cites the starch as an enhancing additive proves to be an important factor in achieving the strength/weight values.  
Regarding Applicant’s argument of surprising benefit levels, it is not found to be convincing.  Xu clearly and expressly teaches the use of starch, nail pull values in the claimed range, relative thicknesses of the layers, and densities in the claimed range and clearly envisions these results because Xu expressly teaches that any combination of these features can be obtained [0020] and [0041].  As such Applicant’s arguments are not convincing and all claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784